DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19, 21, 23-24 are pending.
Claims 20 and 22 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-14, 16-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Gorman (US 2005/0120648).
Re claim 1, Rovtar discloses a fenestration assembly (Fig. 1) comprising: 
a fenestration frame (40) including an interior perimeter portion (interior of 40, such as the left side of 40) and an exterior perimeter portion (exterior of 40, such as the right side of 40), wherein the exterior perimeter portion (exterior of 40) of the fenestration frame (40) is configured for positioning in a an opening (between 44 and 54) of a building (174 being a building wall in Fig. 7); 
at least one panel (the panel of 66 and 64, 30 being a window, 66 and 44) coupled with the fenestration frame (40); 
one or more jack sockets (84) included in the fenestration frame (40) and the one or more jack sockets (84) each include a contoured socket profile (threads of 84); 
one or more adjustment jacks (110) configured to adjust the position  (Fig. 2-3) of the fenestration frame (40) with respect to the opening (between 46), wherein each of the one or more adjustment jacks (110) include: 
a contoured jack profile (threads of 110) complementary to (Fig. 2) the contoured socket profile (threads of 84), the contoured jack profile (threads of 110) movably coupled along (Fig. 2-3) the contoured socket profile (threads of 84); and 
an engagement foot (126) configured for surface to surface engagement (Fig. 3) with a boundary surface (surface of 44) of the opening (between 44 and 54); 
wherein operation of (Fig. 2-4) the one or more adjustment jacks (110) is configured to respectively drive the contoured jack profiles (threads of 110) over the contoured socket profiles (threads of 84) and translate the fenestration frame (40) relative to the engagement feet (126) in surface to surface engagement (Fig. 3) with the boundary surface (of 44); and 
a locking fastener (132) configured to fix the position of the fenestration frame (40) with respect to the boundary surface (surface of 44) of the opening (between 44 and 54).,
but fails to disclose the locking fastener spaced from the one or more adjustment jacks.
However, Gorman discloses the locking fastener (6) spaced from the one or more adjustment jacks (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar with a locking fastener spaced from the one or more adjustment jacks in order to provide additional fastening, in addition to those disposed through the adjustment jacks, providing a more rigid and secure connection.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Rovtar as modified discloses the fenestration assembly of claim 1, wherein the one or more adjustment jacks (110) are installed through the exterior perimeter portion (of 40) of the fenestration frame (40) into the one or more jack sockets (84).
Re claim 3, Rovtar as modified discloses the fenestration assembly of claim 1, wherein the fenestration frame (40) includes one or more jack access ports (opening of 40 which receives 84), and the one or more jack access ports (opening of 40 which receives 84) are located along the interior perimeter portion (interior of 40) of the fenestration frame (40), and wherein the one or more jack access ports (opening of 40 which receives 84) reveal an operation feature (122) of the one or more adjustment jacks (110).
Re claim 4, Rovtar as modified discloses the fenestration assembly of claim 1, wherein the one or more jack sockets (84) include a proximate portion (surface of 84) of the fenestration frame (40) extending around (Fig. 2) the one or more adjustment jacks (110, as 84 surrounds 110).
Re claim 5, Rovtar as modified discloses the fenestration assembly of claim 1, wherein: the fenestration frame (40) includes one or more jack recesses (opening of 40 which receives 84) extending between the exterior (exterior of 40) and interior perimeter portions (interior of 40) of the fenestration frame (40); and the one or more jack sockets (84) include one or more jack inserts (84 being an insert) within the one or more jack recesses (opening of 40 which receives 84), the one or more jack inserts (84 being an insert) having the contoured socket profile (threads of 84).
Re claim 6, Rovtar as modified discloses the fenestration assembly of claim 1, wherein the one or more adjustment jacks (110) each include a first end (left end of 110) and a second end (right end of 110), and each of the first (left end of 110) and second ends (right end of 110) include an operation feature (122, and the opening on the right end of 110) configured to install or operate (Fig. 2) the one or more adjustment jacks (110).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 7, Rovtar as modified discloses the fenestration assembly of claim 6, wherein the operation features (122, and the opening on the right end of 110) of the first (left end of 110) and second ends (right end of 110) include driver sockets (122 being a socket to receive a screwdriver, the opening on the right end of 110 being for allowing 132 to pass therethrough for driving into 44, thus being a driver socket).
Re claim 8, Rovtar as modified discloses the fenestration assembly of claim 1, wherein the engagement foot (126) includes a plate surface (right surface of 126) proximate one of first (left end of 110) or second ends (right end of 110) of the one or more adjustment jacks (110).
Re claim 9, Rovtar as modified discloses the fenestration assembly of claim 8, wherein the plate surface (right surface of 126) is oriented parallel to (Fig. 2) the boundary surface (surface of 44) of the opening (between 44 and 54).
Re claim 11, Rovtar as modified discloses the fenestration assembly of claim 1, comprising the opening (between 44 and 54) and the boundary surface (surface of 44) of the opening (between 44 and 54).
Re claim 12, Rovtar discloses a fenestration installation adjustment system (Fig. 1) comprising: 
one or more jack sockets (84) configured to couple with a fenestration frame (40) of a fenestration assembly (Fig. 1), wherein the one or more jack sockets (84) include a contoured socket profile (threads of 84); 
one or more adjustment jacks (110), each of the one or more adjustment jacks (110) is received in one of the one or more jack sockets (84), wherein each of the one or more adjustment jacks (110) includes: 
a contoured jack profile (threads of 110) complementary to (Fig. 2) the respective contoured socket profile (threads of 84), the respective contoured jack profile (threads of 110) movably relative to the respective jack socket (84) of the one or more jack sockets (84) along the contoured socket profile (threads of 110); and 
an engagement foot (126) configured for surface to surface engagement (Fig. 3) with an opening boundary surface (surface of 44);
wherein movement of (Fig. 2-4) the respective adjustment jack (110) of the one or more adjustment jacks (110) relative to the respective jack socket (84) of the one or more jack sockets (84) is configured to move the fenestration frame (40) according to movement (Fig. 2-3),
one or more locking fasteners (132) configured to fix the position of the fenestration frame (40) with respect to the opening boundary surface (surface of 44),
but fails to disclose the one or more locking fasteners spaced from the one or more adjustment jacks.
However, Gorman discloses the one or more locking fasteners (6) spaced from the one or more adjustment jacks (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar with the one or more locking fasteners spaced from the one or more adjustment jacks in order to provide additional fastening, in addition to those disposed through the adjustment jacks, providing a more rigid and secure connection.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Rovtar as modified discloses the fenestration installation adjustment system of claim 12, wherein the one or more jack sockets (84) are configured for reception in corresponding one or more jack recesses (the opening in 40 of which 84 is received) extending between exterior (exterior of 40) and interior portions (interior of 40) of the fenestration frame (40).
Re claim 14, Rovtar as modified discloses the fenestration installation adjustment system of claim 12, wherein the jack socket (84) of the one or more jack sockets (84) includes jack insert (84 being an insert) having: a first flange (88) positioned at a first end (right end of 84) of the jack insert (84); a second flange (102) positioned at a second end (left end of 84) of the jack insert (84); and wherein the jack insert (84) is configured to receive a portion of the fenestration frame (40) between the first flange (88) and the second flange (102) and anchor (Fig. 2) the jack insert (84) with the fenestration frame (40).
Re claim 16, Rovtar as modified discloses the fenestration installation adjustment system of claim 12, wherein the one or more jack sockets (84) each include one or more interference ridges (122), and the one or more interference ridges (122) are configured to engage with the fenestration frame (40) to provide an interference fit (Fig. 3) between the one or more jack sockets (84) and the fenestration frame (40).
Re claim 17, Rovtar discloses a method for installing (Col 2 lines 34-Col 3 line 19) a fenestration assembly (Fig. 1) in an opening (between 44 and 54) of a building (174, Fig. 7) comprising: 
positioning (Fig. 2-4 showing 40 positioned) a fenestration frame (40) of the fenestration assembly (Fig. 1) within the opening (between 44 and 54), the fenestration frame (40) includes one or more adjustment jacks (110); 
adjusting (Fig. 2-3) the fenestration assembly (Fig. 1) relative to at least one boundary surface (surface of 44) of the opening (between 44 and 54), adjusting (Fig. 2-3) the fenestration assembly (Fig. 1) includes: 
moving (via threading) one or more adjustment jacks (110) within one or more respective jack sockets (84), the one or more adjustment jacks (110) having respective engagement feet (126); 
wherein moving the one or more adjustment jacks (110) includes pressing or relaxing (Fig. 2-3) surface to surface engagement (Fig. 2-3) of the respective engagement feet (126) with the at least one boundary surface (surface of 44); and 
orienting (Fig. 1-4 showing orientation of 40) at least a portion of the fenestration frame (40) proximate to the one or more adjustment jacks (110) to an adjusted position (Fig. 3) relative to the at least one boundary surface (surface of 44) according to pressing or relaxing of the surface to surface engagement (Fig. 2-3) of the respective engagement feet (126).
anchoring (via 132) the fenestration frame (40) in the adjusted position with a locking fastener (132) between the fenestration frame (40) and the at least one boundary surface (surface of 44),  
but fails to disclose the locking fasteners spaced from the one or more adjustment jacks.
However, Gorman discloses the locking fastener (6) spaced from the one or more adjustment jacks (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovtar with the locking fastener spaced from the one or more adjustment jacks in order to provide additional fastening, in addition to those disposed through the adjustment jacks, providing a more rigid and secure connection.  
Re claim 18, Rovtar as modified discloses the method of claim 17, wherein moving the one or more adjustment jacks (110) includes driving a contoured jack profile (threads of 110) of the one or more adjustment jacks (110) over a contoured socket profile (threads of 84) of the one or more jack sockets (84).
Re claim 19, Rovtar as modified discloses the method of claim 17, comprising engaging (Fig. 3) the respective engagement feet (126) of the one or more adjustment jacks (110) with the at least one boundary surface (surface of 44) of the opening (between 44 and 54).
Re claim 23, Rovtar as modified discloses the method of claim 17, comprising coupling (Fig. 2-3) the one or more jack sockets (84) with the fenestration frame (40).
Re claim 24, Rovtar as modified discloses the method of claim 17, comprising coupling (Fig. 2-3) the one or more adjustment jacks (110) with the one or more jack sockets (84).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Gorman (US 2005/0120648) and Babych et al (“Babych”) (US 2019/0106928).
Re claim 10, Rovtar as modified discloses the fenestration assembly of claim 1, but fails to disclose wherein the panel is moveable between an open position and a closed position.
However, Babych discloses wherein the panel (13) is moveable between an open position and a closed position ([0015] disclosing a sliding window).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar wherein the panel is moveable between an open position and a closed position as disclosed by Babych in order to allow for the flow of air, or to control temperature based on the exterior temperature, as panels movable between an open and closed position are extremely well-know and common in the fenestration art.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Gorman (US 2005/0120648) and Lien et al (“Lien”) (US 4,662,807).
Re claim 15, Rovtar as modified discloses the fenestration installation adjustment system of claim 13, but fails to disclose wherein the jack insert includes one or more deflectable fingers, and the one or more deflectable fingers are suspended between one or more slots in the jack socket of the one or more jack sockets.
However, Lien discloses wherein the jack insert (4) includes one or more deflectable fingers (6, being deflectable during threading), and the one or more deflectable fingers (6) are suspended between one or more slots (between 6) in the jack socket (4) of the one or more jack sockets (4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar wherein the jack insert includes one or more deflectable fingers, and the one or more deflectable fingers are suspended between one or more slots in the jack socket as disclosed by Lien in order to transmit force through the fingers, to penetrate the structure farther therein (Col 4 lines 1-6) which would better secure the assembly.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Gorman (US 2005/0120648) and Casebolt et al (“Casebolt”) (US 3,553,891).
Re claim 21, Rovtar as modified discloses the method of claim 17 but fails to disclose  comprising: decoupling the locking fastener from the at least one boundary surface of the opening; moving the one or more adjustment jacks; orienting at least a portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the at least one boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet.
However, Casebolt discloses decoupling (Col 4 lines 21-26) the locking fastener (56) from the at least one boundary surface (Rovtar: surface of 44) of the opening (Rovtar: between 44 and 54); moving the one or more adjustment jacks (Rovtar: 110); orienting at least a portion of the fenestration frame (Rovtar: 40) proximate to the one or more adjustment jacks (Rovtar: 110) to the adjusted position relative (Rovtar: Fig. 3) to the at least one boundary surface (Rovtar: surface 44) according to pressing or relaxing of the surface to surface engagement (Rovtar: Fig. 3) of the respective engagement feet (Rovtar: 126).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovtar with decoupling the locking fastener from the at least one boundary surface of the opening (via unscrewing 132); moving the one or more adjustment jacks; orienting at least a portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the at least one boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet (for example, re-adjusting) as disclosed by Casebolt in order to allow the fenestration assembly to be straightened or leveled over time to compensate for settling, or to readjust if desired (Col 4 lines 21-26).  



Response to Arguments 
Objections to the Specification:  Applicant’s argument with respect to the specification objections is persuasive and objection to the specification is hereby withdrawn.
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that Rovtar fails to disclose a locking fastener spaced from the adjustment jack.  This is because 132, the locking fastener, extends through the adjustment jack.  Rovtar is not relied upon disclosing this feature.  Moreover, the newly cited Gorman reference discloses this feature.  In any event, it would be obvious to a person of ordinary skill to include additional locking fasteners, spaced from the adjustment jack, in addition to feature 132, to provide additional strength and rigidity.  
Applicant’s additional arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (as they merely contend various features are not shown in the art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635